DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grell (US 20090136055 A1).
Regarding claim 1, Grell discloses a headphone device (Grell, ¶ [0001]: “a headset having such a transducer system.”) comprising:  
an external magnet type magnet unit that is disposed outside a voice coil, and vibrates the voice coil (Grell, Fig. 1, item 50; ¶ [0018]); and 
a diaphragm that is vibrated by vibration of the voice coil (Grell, Fig. 1, item 30), and formed of a material in which a dome section having an outward concave shape on an inner circumference of the voice coil is continuous with an edge section outside the voice coil (Grell, Fig. 1, item 30; ¶ [0012]. The terms outward or inward is a relative term that is very broad, item 30 of the reference Fig. 1, can be interpreted as being exactly the same as the claimed invention, corresponding to Fig. 15 and ¶ [0041] of the specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grell (US 20090136055 A1), and further in view of Kim (US 20120328147 A1).
Regarding claim 2, Grell discloses all the limitations of claim 1.
However, Grell fail to disclose a headphone device, wherein the diaphragm has a convex section having an outward convex shape on an inner circumference of the voice coil, and the dome section is formed further on an inner circumference with respect to the convex section.
In an analogous field of endeavor, Kim discloses a headphone device, wherein the diaphragm has a convex section having an outward convex shape on an inner circumference of the voice coil, and the dome section is formed further on an inner circumference with respect to the convex section (Kim, Fig. 7, 8, items 707, 807, 706, 806, 711, 811, and Fig. 11, items 907, 906).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Grell to provide a step to attach the voice coil.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grell (US 20090136055 A1), and further in view of Lauste (GB 219470A).
Regarding claim 3, Grell discloses all the limitations of claim 1.
However, Grell fail to disclose a headphone device comprising: a protector that is provided outside the diaphragm, and protects the diaphragm, wherein the protector has an outward concave shape. 
In an analogous field of endeavor, Lauste (GB 219470A) discloses a headphone device comprising: 
a protector that is provided outside the diaphragm, and protects the diaphragm, wherein the protector has an outward concave shape (Lauste, Fig. 5, item 7; ¶ [7]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lauste with Grell to adjust to the ear of the listener and protect the diaphragm.
Regarding claim 4, Grell discloses all the limitations of claim 1.
Grell discloses a microphone for noise cancellation is provided between the concave shape of the dome section and the protector (Grell, Fig. 1, items 30, 40 and 11; ¶ [0012]).
However, Grell fail to disclose a headphone device comprising: a protector that is provided outside the diaphragm, and protects the diaphragm.
In an analogous field of endeavor, Lauste (GB 219470A) discloses a headphone device comprising: 
a protector that is provided outside the diaphragm, and protects the diaphragm, wherein the protector has an outward concave shape (Lauste, Fig. 5, item 7; ¶ [7]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654